Citation Nr: 1214809	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increased rating for the residuals of left knee meniscectomies, currently rated as 20 percent disabling prior to October 12, 2010, and as 30 percent disabling for the Veteran's entire left knee disability, from December 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of entitlement to an increased disability evaluation for the residuals of left knee meniscectomies.  The Veteran subsequently relocated to the jurisdiction of the Roanoke, Virginia, RO. 

This matter was previously before the Board in January 2008 and August 2008 for further procedural and evidentiary development. 

In an April 2009 decision, the Board denied the Veteran's claims of entitlement to an increased evaluation for residuals of left knee meniscectomies and for an increased evaluation for post-surgical scars of the left knee. 

The parties filed a Joint Motion to Remand this appeal to the Board and in an April 2010 Order, the Court remanded the issue of entitlement to an increased evaluation for residuals of left knee meniscectomies to the Board for compliance with the instructions in the Joint Motion. The appeal as to the issue of an increased evaluation for post-surgical scars of the left knee was dismissed. 

In September 2010, the Board again remanded this issue for a further VA examination.  Then, the Veteran underwent a left total knee replacement on October 12, 2010.  As a result of that surgery, the Veteran received an additional VA evaluation after his knee stabilized from surgery, in July 2011.  In a December 2010 rating decision, the Veteran was granted a temporary total evaluation due to his knee surgery, from October 12, 2010, to December 1, 2011.  Subsequent to that time, the entirety of the Veteran's knee disability, which had previously been rated under two separate codes, 20 percent for residuals of meniscectomies of the left knee, and 10 percent for degenerative joint disease of the left knee, was combined into one evaluation of 30 percent disabling.  Thus, the issue in appellate status is as stated above.


FINDINGS OF FACT

1.  Prior to October 12, 2010, the Veteran's residuals of left knee meniscectomies consisted of pain with some instability, and minor limitation of motion, with no evidence of severe recurrent subluxation, lateral instability, or other severe knee disability, and no evidence of malunion or nonunion of the tibia and fibula; the Veteran did report frequent episodes of locking and pain.

2.  From December 1, 2011, the Veteran's entire left knee disability consisted of severe painful motion or weakness in the affected extremity, with no evidence of anklyosis, and no evidence of nonunion or malunion of the tibia and fibula; the Veteran had a total knee replacement in October 2010.


CONCLUSIONS OF LAW

1.  For the time period prior to October 12, 2010, the criteria for a separate 20 percent rating under Diagnostic Code 5258, for the Veteran's service connected left knee disability, have been met; the criteria for an increased rating under Diagnostic Code 5257 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011).  

2.  For the time period from December 1, 2011, the criteria for an increased evaluation of 60 percent, but no higher, for the Veteran's service connected left knee disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in May 2003, May 2006, March 2008, and May 2010, as well as prior Board remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  The Veteran was provided several VA examinations during the course of this appeal, in May 2003, May 2006, March 2008, and July 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the Veteran's increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that an increased rating is warranted for his service connected left knee disability.  Specifically, he contends that the current symptomatology, particularly in light of his recent left total knee replacement, is more severe than that contemplated by his currently assigned level of disability.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

For the period prior to October 12, 2010,  the Veteran was rated at a 20 percent evaluation under Diagnostic Code 5257, for residuals of meniscectomies of the left knee.  The veteran also had a separate 10 percent rating under Diagnostic Code 5010, discussed below, for degenerative joint disease of the left knee, which rating is not under appeal.  Under Diagnostic Code 5257, for other impairment of the knee, recurrent subluxation or lateral instability, knee impairment with slight recurrent subluxation or lateral instability is assigned a 10 percent rating.  A 20 percent rating is assigned if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned if there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

From October 12, 2010, to December 1, 2011, the Veteran was rated as 100 percent disabled for left knee surgery, and thus could not be entitled to a higher rating during this time; therefore, the Board will not address this period.

From December 1, 2011, the Veteran has been rated as 30 percent disabled under Diagnostic Code 5055, which provides the rating criteria for the prosthetic replacement of a knee joint.  Under this Code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

As to other relevant codes, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has either of these conditions.

The Veteran's service-connected left knee could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258, pertaining to the Veteran's semilunar cartilage.  Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

Under Diagnostic Code 5262, for impairment of the tibia and fibula, nonunion of the tibia and fibula, with loose motion, requiring a brace, warrants a 40 percent evaluation, and a 30 percent rating contemplates malunion of the tibia and fibula, with marked knee or ankle disability, a 20 percent rating for moderate knee or ankle disability, and a 10 percent rating for slight knee or ankle disability.

Finally, the Board points out that, under the "amputation rule", the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  Thus, the highest rating the Veteran could receive for his right knee disability, either prior to or after his total knee replacement, is a combined 60 percent.

For the time period prior to October 12, 2010, the Board finds that the Veteran would warrant an additional separate 20 percent evaluation under Diagnostic Code 5258, for frequent episodes of "locking," pain, and effusion into the joint .  As noted above, in order to warrant an increased rating, the Veteran would have to be found to have severe recurrent subluxation or lateral instability of the left knee, limitation of flexion of the knee to 15 degrees, extension limited to 20 degrees, or a combination of limitation of motions sufficient to warrant a rating in excess of 20 percent, or malunion or nonunion of the tibia and fibula, or additional disability due to removal of the semilunar cartilage under Diagnostic Codes 5258 or 5259.  The Board also points out that, during this time, the Veteran was in receipt of a separate 10 percent rating under Diagnostic Code 5010 for degenerative joint disease of the left knee, which includes crepitus and grinding, therefore, an increased rating under other Codes, or for arthritis of the left knee, is not at issue for this time period.  

Reviewing the relevant evidence of record, in a May 2003 VA examination, the Veteran complained of pain with occasional locking of the left knee.  The examiner noted the Veteran lacked 5 degrees of full extension and had flexion to 110 degrees. He had no anterior laxity on anterior drawer or Lachman's.  He had negative posterior pseudo laxity.  He had tenderness along the lateral joint line.  He had mild crepitation and effusion in the knee.  X-rays revealed moderately severe degenerative joint disease.  The examiner diagnosed the Veteran with moderately severe degenerative joint disease of the left knee. 

In a May 2006 VA examination, the Veteran reported swelling of his left knee with walking and giving way with prolonged ambulation.  He reported constant pain in the left knee and stated the pain level was an 8 on a scale of 10.  He stated his condition did not cause incapacitation.  The examiner found the Veteran's functional impairment to be limitation in mobility.  The examiner noted the left knee showed signs of effusion, weakness and tenderness.  There was evidence of recurrent subluxation which was slight in degree, as well as joint effusion and crepitus.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  Joint function was not limited by incoordination after repetitive use.  Range of motion for flexion and extension was 0 to 100 degrees. 

The examiner diagnosed the Veteran with degenerative joint disease of the left knee joint.  The subjective factors were a history of progressive knee pain and instability. The examiner stated the effect of the condition on the Veteran's usual occupation was moderate to severe.  The effect of the condition the Veteran's daily activity was moderate. 

In March 2008, the Veteran underwent a VA examination and reported a history of a left knee injury in service, followed by multiple surgeries.  He reported that he had been using a walker for approximately one year.  He stated he fell if he only used a cane.  He rated his pain as a 5 on a scale of 1 to 10.  He reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  There was no deformity of the left knee, however there was giving way and instability.  There was pain and weakness, but no stiffness.  There were no episodes of dislocation or subluxation.  There were locking episodes one to three times per month.  There were moderate flare-ups that occurred on a weekly basis.  The Veteran reported that the flare-ups caused a 50 percent functional impairment. 

The examiner noted there was evidence of abnormal weight bearing and an abnormal shoe wear pattern.  Flexion/extension was 0 to 120 degrees.  Pain began on active motion at 120 degrees and ended at 40 degrees.  Passive range of motion was 0 to 120 degrees with pain at 120 degrees and ending at 40 degrees.  The examiner reported additional loss of motion on repetitive use due to pain.  The examiner noted the left knee had a bony joint enlargement, tenderness and painful movement.  There was no crepitation, clicks, snaps or instability.  There was no patellar abnormality, nor was there ligamentous laxity.  There was grinding.  There was a meniscus abnormality as the meniscus was surgically absent.  There was no effusion or dislocation, no locking was noted, and there was no subluxation of the left knee joint.  McMurray's test was positive.  The left leg was one-half inch shorter than the right.  X-ray studies indicated degenerative joint disease with medial compartment narrowing. 

The examiner diagnosed the Veteran with degenerative joint disease of the left knee with medial compartment narrowing, status-post two left knee meniscectomies. Activities of daily living to include chores, shopping, exercise, and sports were impacted moderately.  Recreation, traveling, bathing, dressing, and grooming were mildly impacted. 

In May 2008, the Veteran presented to the VA Emergent Care Center with complaints of knee and ankle pain.  He was subsequently diagnosed with right knee and left ankle pain.

Reviewing this evidence, while there is occasional evidence of instability, the evidence of record does not show any finding of severe subluxation or lateral instability, such that an increased rating would be warranted.  As to limitation of motion, during this period the Veteran's worst level of extension was lacking 5 degrees, during his May 2003 VA examination, and his worst limitation of flexion was to only 100 degrees during his May 2006 VA examination.  Even considering pain and weakness on repetitive motion, as per DeLuca, this level of extension would warrant only a noncompensable rating, and this level of flexion would warrant as well a noncompensable rating, thus, even separate ratings under these codes would not warrant an evaluation higher than the 20 percent evaluation the Veteran is currently in receipt of.  Finally, there is no evidence of malunion or nonunion of the tibia and fibula, such that a rating would be warranted under this code.  

As to separate ratings under Diagnostic Codes 5258 or 5259, the Board notes that the evidence does show that the Veteran's meniscus has been previously removed, and thus the Veteran could be entitled to a separate rating under those codes.  As noted above, Diagnostic Code 5258 provides a 20 percent evaluation for frequent episodes of "locking," pain, and effusion into the joint, and Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

In this case, the evidence cited above shows periods of locking, with the Veteran's March 2008 VA examination reporting locking episodes one to three times per month.  Considering the Veteran's reports of locking, combined with pain, the Board finds this evidence sufficient for the Veteran to warrant a separate rating under Diagnostic Code 5258 for symptomatic dislocation of the semilunar cartilage.

As such, the Board finds that the Veteran would be more properly rated as 20 percent disabled during this period under Diagnostic Code 5257, for instability, and should receive an additional 20 percent rating for symptomatic dislocation of the semilunar cartilage, in addition to the 10 percent rating the Veteran is already receiving for degenerative joint disease of the left knee.

For the time period from December 1, 2011, the Board finds that the Veteran would be more properly rated as 60 percent disabled for the residuals of his service connected left knee replacement.  As noted above, in order to warrant an increased rating from his current 30 percent evaluation, the Veteran would have to be found to have either chronic residuals consisting of severe painful motion or weakness in the affected extremity, or significant residuals which could be rated by analogy to Diagnostic Codes 5256, 5261 or 5262, and would result in a rating in excess of 30 percent, or some other combination of above cited Diagnostic Codes which could be combined into a rating in excess of 30 percent, including a possible separate rating under Diagnostic Codes 5258 or 5259.  

Reviewing the relevant evidence of record, a July 2011 report of VA examination indicated that the Veteran reported pain in his left knee, and a limitation of motion to 90 degrees.  The Veteran also reported problems with swelling, stiffness, and weakness.  He felt he was unable to stand or walk for more than a few minutes.  Upon examination, the Veteran was found to have tenderness and pain of the knee.  There was no evidence of instability, but the examiner did find very mild weakness.  Upon examination, range of motion was flexion of 100, and extension of 0, with pain on motion.  After repetitive motion, the Veteran's range of motion was reduced to flexion of 90, with the same extension of 0.

Considering this evidence and all relevant evidence of record, the Board finds, resolving all doubt in favor of the veteran, that this symptomatology is consistent with a finding of severe painful motion or weakness in the affected extremity, such that a rating of 60 percent would be warranted.  The veteran was found to have weakness and pain on motion, and considering his reports of severe pain, the Board finds this evidence sufficient to grant the veteran a 60 percent evaluation under Diagnostic Code 5055.  The Board notes that the 60 percent rating is the highest rating available under this code, after the 100 percent rating is granted for one year following implantation of prosthesis.  As noted above, the veteran was already granted a 100 percent rating from October 12, 2010, to December 1, 2011, therefore a 60 percent rating is the highest available under this code.

Further, the Board finds that the Veteran does not have, during this period, combined ratings under different codes which would warrant an evaluation in excess of 60 percent.  Considering Diagnostic Code 5256, the evidence does not show ankylosis of knee, such that a rating would be warranted under this code.  Considering Diagnostic Code 5261, concerning extension of the knee, even considering pain on repetitive motion, as per DeLuca, the Veteran during this period has always been found to have an extension to 0, which is not limited, and would not warrant any rating under this code.  Considering Diagnostic Code 5262, the evidence does not show any disability analogous to nonunion or malunion of the tibia and fibula, such that a rating would be warranted under this code.  The evidence during this period also does not show any evidence of instability or subluxation, such that even a compensable rating would be warranted under Diagnostic Code 5257.  Thus, even combining ratings under Diagnostic Codes 5261, 5262, and 5257 does not warrant an evaluation in excess of the 60 percent evaluation the Veteran already has.  The Board notes that as the Veteran was found to have a mild limitation of flexion during the time, but an amount that would be noncompensable under Diagnostic Code 5260, the Veteran would warrant a 10 percent evaluation under Diagnostic Code 5010, for arthritis of a major joint with limitation of motion, still not in excess of his current evaluation, even combining every possible knee code.

The Board also does not find that an additional rating, under Diagnostic Codes 5258 or 5259, would be applicable during this period.  Specifically, while the veteran's meniscus was removed, the Board notes that the Veteran was not found during this time to have any locking of the knee, so a separate rating under Diagnostic Code 5258 for that symptom would not be warranted.  However, even considering if the veteran's findings of weakness and pain in the left knee during this period are not contemplated under a different code, and combining a 20 percent evaluation under Diagnostic Code 5258, the highest rating available under Diagnostic Code 5258 or 5259, with the 10 percent rating which it was found the Veteran would be entitled to if considering ratings under Diagnostic Codes 5010, 5260, 5261, 5262, and 5257, the Veteran would be rated as 20 percent disabled, with a separate 10 percent rating, which rating is still not in excess of the 60 percent rating the Veteran currently has.  Finally, the Board points out that the amputation rule, as cited above, indicates that the veteran could not be granted a rating higher than 60 percent for his knee disability.  Therefore, the Board does not find that the criteria for an evaluation higher than 60 percent, under any of the applicable codes, for the period from December 1, 2011, have been met.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's left knee disability on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  There is absolutely no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization, other than hospitalization for his left knee replacement, for which the Veteran is already in receipt of a temporary total evaluation.  In the absence of evidence of such factors, the Board finds that criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for this period, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a separate 20 percent rating under Diagnostic Code 5258 for the Veteran's left knee meniscectomy is granted, prior to October 12, 2010; the criteria for an increased rating, under Diagnostic Code 5257, have not been met.

Entitlement to 60 percent evaluation for the Veteran's left knee disability, from December 1, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected left knee disability.  He stated during his examination in July 2011 that he was unemployed due to his knee degenerative joint disease.  Thus, in light of Rice, the issue of entitlement to a TDIU has been raised.  However, such claim has not been developed nor considered by the RO in the first instance.  As such, the Board finds it must remand the issue of TDIU for further development and review by the RO.

Accordingly, the case is REMANDED to the AMC for the following action:

1. Send the Veteran a VCAA notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent. Take all necessary action to develop and adjudicate such claim, as appropriate. 

	2. The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to assess his employability.  The 'claims folder' and a copy of this remand must be made available to the examiner for review in conjunction with the examination  The claims folder includes any documentation such as statements from the Veteran, private medical records or SSA records that have been placed on the Virtual VA system.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone, including his service connected left knee and right knee disabilities, as well as numbness of the left lower leg, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  The examiner is requested to provide an explanation of the basis for any opinion provided. 

3. Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268  (1998).

4.  Following completion of the above, the claim of entitlement to a TDIU should be adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


